Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 09, 2020

The Court of Appeals hereby passes the following order:

A21A0109. RODGER DALE REDDEN v. THE STATE.

       A jury convicted Rodger Redden of armed robbery and aggravated assault in
1997, and he was sentenced to life imprisonment without the possibility of parole for
the armed robbery conviction and a consecutive sentence of 20 years imprisonment
for the aggravated assault conviction. We affirmed his convictions in an unpublished
opinion. See Case No. A98A0825 (Nov. 13, 1998). Redden subsequently filed a
motion to vacate his sentences, and the trial court denied this motion. We affirmed
the trial court’s ruling in 2008. See Redden v. State, 294 Ga. App. 879, 879 (670
SE2d 552) (2008). In October 2019, Redden filed a new motion to vacate void
sentence, arguing that the trial court erred by failing to hold a presentence hearing in
violation of OCGA § 17-10-2 (c). The trial court denied this motion, and Redden has
filed this direct appeal. We lack jurisdiction.
       Pretermitting whether this new challenge to his sentence is barred by the law
of the case, it is still subject to dismissal for failure to state a colorable void-sentence
claim. Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does not
allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls
within the statutory range of punishment, it is not void and is not subject to
modification beyond the time provided in § 17-10-1 (f). See id. Moreover, a direct
appeal does not lie from the denial of a motion to modify a sentence filed outside the
statutory time period unless the motion raises a colorable claim that the sentence is,
in fact, void. Frazier, 302 Ga. App. at 348.
      Redden’s argument that the trial court’s failure to conduct a presentence
hearing is a procedural issue that does not state a valid void-sentence claim. See
Jones, 278 Ga. at 670-671 (“Assertions taking issue with the procedure employed in
imposing a valid sentence or questioning the fairness of an imposed sentence do not
allege a sentence is void and therefore are not a means for post-appeal, post-§ 17-10-1
(f) sentence modification.”); Ward v. State, 299 Ga. App. 63, 64 (682 SE2d 128).
Absent a colorable void-sentence claim, we lack jurisdiction over this appeal. See
Frazier, 302 Ga. App. at 348-349. Accordingly, Redden is not entitled to a direct
appeal in this case, and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/09/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.